Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The preliminary amendment filed on March 2, 2022 has been considered and entered.  In this application claims 1-20 are pending in which claims 1, 9, and 17 are in independent forms.
   
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unaccepted to applicant, an amendment may be filed as provided by 37 CFR 1,312.  To ensure consideration of such an amendment, it MUST be submitted no longer later than the payment of the issue fee. 
Discussion for this examiner’s amendment with applicant for the claim 1 was given in a telephone interview with Mr. Kevin Amendt  (Phone # (617) 348-4863 and Registration Number 69,361) for applicant on 3/3/2022 and Authorization was given through email on 3/9/2022 .
The instant Examiner’s amendment is directed to said entered amendment.
Please amend the application as follows:

IN THE CLAIMS
Claim 1 should be amended to the claims language as shown below.  The complete set of claims will replace with the claims 1-20 as filed on March 2, 2022 as follow:

            receiving configuration data, by at least one hardware data processor, characterizing configuration information of at least one application process executing on a target system, the configuration data including at least one first table and at least one second table upon which the first table depends, the receiving performed prior to transmission of the configuration data to the target system for application of the configuration data to the target system;
            determining, using the configuration data and the at least one hardware data processor, at least one validation definition including a header and table elements specifying a dependency of the first table on the second table;
            determining, using the at least one validation definition and the at least one hardware data processor, whether to validate the configuration data to ensure consistency within the target system, the determining whether to validate including determining to validate the configuration data in response to determining that the second table has been modified; and
            providing, by the at least one data processor, the determination of whether to validate the configuration data.

2. (Original) The method of claim 1, wherein the determining whether to validate includes:
determining a delta between the received configuration data and last validated configuration data;
selecting first validations where a respective first table of configuration data is in scope;
selecting, from the selected first validations, second validations that are relevant from the first table, the second table, and the delta between the received configuration data and last 

3. (Original) The method of claim 1, wherein the determining whether to validate includes:
determining a delta between the received configuration data and last validated configuration data;
selecting first validations where a configuration table from the validation definition is in a set of configuration tables characterized by the delta between the received configuration data and last validated configuration data; and
selecting second validations from the first validation and which include a respective first table of a respective validation definition that is included in the received configuration data.

4. (Original) The method of claim 1, wherein the validation definition characterizes a type of validation as associated with a foreign-key relation or an obligatory field, and the validation definition characterizes a relevance of the at least one first table as primary and the at least one second table as secondary, the at least one first table including key fields and non-key fields as column names and the configuration information as records in the at least one first table.

5. (Original) The method of claim 1, wherein the at least one application process includes an application business process and the target system is executing a plurality of application business processes.



7. (Original) The method of claim 1, further comprising:
validating, based on the determination of whether to validate the configuration data, the configuration data; and
deploying the configuration data to the target system.

8. (Original) The method of claim 1, wherein the at least one first table includes a foreign-key relationship with the at least one second table.

9. (Previously Amended) A system comprising:
at least one hardware data processor; and
memory storing executable instructions which, when executed by the at least one hardware data processor causes the at least one hardware data processor to perform operations comprising:
receiving configuration data characterizing configuration information of at least one application process executing on a target system, the configuration data including at least one first table and at least one second table upon which the first table depends, the receiving 
determining, using the configuration data, at least one validation definition including a header and table elements specifying a dependency of the first table on the second table;
determining, using the at least one validation definition, whether to validate the configuration data to ensure consistency within the target system, the determining whether to validate including determining to validate the configuration data in response to determining that the second table has been modified; and
providing the determination of whether to validate the configuration data.

10. (Original) The system of claim 9, wherein the determining whether to validate includes:
determining a delta between the received configuration data and last validated configuration data;
selecting first validations where a respective first table of configuration data is in scope;
selecting, from the selected first validations, second validations that are relevant from the first table, the second table, and the delta between the received configuration data and last validated configuration data, wherein second validations are relevant when they include dependent tables.

11. (Original) The system of claim 9, wherein the determining whether to validate includes:

selecting first validations where a configuration table from the validation definition is in a set of configuration tables characterized by the delta between the received configuration data and last validated configuration data; and
selecting second validations from the first validation and which include a respective first table of a respective validation definition that is included in the received configuration data.

12. (Original) The system of claim 9, wherein the validation definition characterizes a type of validation as associated with a foreign-key relation or an obligatory field, and the validation definition characterizes a relevance of the at least one first table as primary and the at least one second table as secondary, the at least one first table including key fields and non-key fields as column names and the configuration information as records in the at least one first table.

13. (Original) The system of claim 9, wherein the at least one application process includes an application business process and the target system is executing a plurality of application business processes.

14. (Original) The system of claim 9, wherein the receiving, the determining of the at least one validation definition, and the determining of whether to validate the configuration data is performed by a configuration consistency validation processor forming part of a business configuration framework that includes an associated persistency of all configuration data of the 

15. (Original) The system of claim 9, the operations further comprising:
validating, based on the determination of whether to validate the configuration data, the configuration data; and
deploying the configuration data to the target system.

16. (Original) The system of claim 9, wherein the at least one first table includes a foreign-key relationship with the at least one second table.

17. (Previously Amended) A non-transitory computer readable medium storing computer executable instructions which, when executed by at least one hardware data processor forming part of at least one computing system, causes the at least one hardware data processor to perform operations comprising:
receiving configuration data characterizing configuration information of at least one application process executing on a target system, the configuration data including at least one first table and at least one second table upon which the first table depends, the receiving performed prior to transmission of the configuration data to the target system for application of the configuration data to the target system;
determining, using the configuration data, at least one validation definition including a header and table elements specifying a dependency of the first table on the second table;

providing the determination of whether to validate the configuration data.

18. (Original) The non-transitory computer readable medium of claim 17, wherein the determining whether to validate includes:
determining a delta between the received configuration data and last validated configuration data;
selecting first validations where a respective first table of configuration data is in scope;
selecting, from the selected first validations, second validations that are relevant from the first table, the second table, and the delta between the received configuration data and last validated configuration data, wherein second validations are relevant when they include dependent tables.

19. (Original) The non-transitory computer readable medium of claim 17, wherein the determining whether to validate includes:
determining a delta between the received configuration data and last validated configuration data;
selecting first validations where a configuration table from the validation definition is in a set of configuration tables characterized by the delta between the received configuration data and last validated configuration data; and


20. (Original) The non-transitory computer readable medium of claim 17, wherein the validation definition characterizes a type of validation as associated with a foreign-key relation or an obligatory field, and the validation definition characterizes a relevance of the at least one first table as primary and the at least one second table as secondary, the at least one first table including key fields and non-key fields as column names and the configuration information as records in the at least one first table.

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 have been withdrawn based on amendment filed on 3/2/2022 and this examiner amendment.

Double Patenting
The nonstatutory double patenting rejection has been withdrawn based on this Examiner‘s Amendment and Electronic Terminal Disclaimer filed and approved by the Office on March 2, 2022.

ALLOWANCE
	Claims 1-20 are allowed over the prior art of made of record.

REASON FOR ALLOWANCE
	The prior art of made of record, Tsyganskiy et al.  (US Patent Pub. No. 2006/0293935) discloses:
Tsyganskiy et al. teach a method that the business structure includes configuration information that contains several data fields called attributes, such as "attribute 1" through "attribute n". For example, configuration data may include data such as an employee's name, an hourly wage rate, and indicators for directing processing of data for the employee (Par. 26),
Tsyganskiy et al. also, teach a method that the configuration data control the operation of the business processes within the business application. Each application in business system, typically has its own data dictionary, source code, and configuration data. Configuration data is typically very application specific, while some data dictionary business objects and some source code may be shared among business applications(Par. 36),
Tsyganskiy et al. finally, teach a method that the configuration data contains information controlling the operation of business application and is typically stored in database tables accessible to users(Par. 76),
Owens et al.  (US Patent Pub. No. 2006/0015839) discloses:
Owens et al. teach a method that for development of target software system a configuration sub-system for automatically generating configuration data by processing a source database or a source application, and a framework tool for using configuration data to (Par. 5),
Owens et al. finally teach a method that the preparation tool extracts object-level and table-level parameter data from the source database including class definitions to provide at least some of the configuration data including table names, field names, data types, and field size (Par. 10-12),
Padmanabhan et al. (US Patent Pub. No. 2012/0265726) discloses:
Padmanabhan et al. teach a method that migrating data from a source database environment to a target database environment includes analyzing the source database environment and the target database environment to produce configuration data for generating a mapping for converting at least one table in a source database of the source database environment to a format compliant with a target database in the target database environment, generating a target-compliant mapping based on the configuration data, and migrating the table from the source database to the target database environment to produce migrated data in the target database environment, where the migrating is performed based at least in part on the target-compliant mapping(Par. 8).  However, after careful consideration the applicant’s application, the application is about managing large amount of configuration information within a network and establish the configuration frameworks which hold and store all configuration data in its own persistency, in parallel with the application persistency of the configuration data. The application persistency of the configuration data can include the persistency from where the applications are reading the configuration data during the execution of a business processes and using the at least one validation definition, whether to validate the configuration data to ensure consistency within the target system.  Therefore, the combination of prior are of made of record do not receiving configuration data characterizing configuration information of at least one application process executing on a target system, the configuration data including at least one first table and at least one second table upon which the first table depends, the receiving performed prior to transmission of the configuration data to the target system for application of the configuration data to the target system; determining, using the configuration data, at least one validation definition including a header and table elements specifying a dependency of the first table on the second table; determining, using the at least one validation definition, whether to validate the configuration data to ensure consistency within the target system, the determining whether to validate including determining to validate the configuration data in response to determining that the second table has been modified; and providing the determination of whether to validate the configuration data” as recited in claim 1.  The prior arts of made of record, do not disclose, teach, or suggest (in combination with all other features in the claims), the claimed limitations of claim 1 as a whole.  Consequently, independent claims 1 and independent claims 9 and 17 which recite similar feature as claim 1and dependent claims 2-8, 10-16, and 18-20 being further limiting to the independent claims 1, 9, and 17 which enabled by the specification are also allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knote et al. United States Patent No. 8,819,068,
Wu United States Patent Publication No. 2016/0094681,
Novotny et al. United States Patent Publication No. 2020/0364205.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157             

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157